                                          UNITED STATES DISTRICT COURT
                                                      for the
                                       EASTERN DISTRICT OF NORTH CAROLINA

           U.S.A. vs. Travis Dwayne Harrell                                                 Docket No. 2:19-CR-3-lD

                                          Petition for Action on Supervised Release

           COMES NOW Jonathan A. Holmes, U.S. Probation Officer of the col!rt, presenting a petition for
           modification of the Judgment and Commitment Order of Travis Dwayne Harrell, who, upon an earlier plea
           of guilty to 18 U.S.C. § 922(g)(l) and 18 U.S.C. § 924(a)(2), Possession of a Firearm by a Felon, was
           sentenced by the Honorable James C. Dever III, U.S. District Judge, on September 6, 2019, to the custody
           of the Bureau of Prisons for a,term of21 months. It was further ordered that upon release from imprisonment
           the defendant be placed on supervised release for a period of 36 months.

              Travis Dwayne Harrell was released from custody on August 10, 2020, at which time the term of
           supervised release commenced.

           RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
           FOLLOWS:

           As listed in the Presentence Report, the defendant was previously convicted of three counts of Indecent
           Liberties with a Child. Due to this historical sex offense conviction, it is recommended the defendant be
           required to submit to a psycho-sexual evaluation, comply with any recommended treatment, and submi.t to
           polygraph examinations, if deemed appropriate by the psycho-sexual evaluation.

           The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

           PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

               1. At the direction of the U.S. Probation Officer, th~ defendant shall submit to physiological testing,
                  which may include, but is not limited to, polygraph examinations or other tests to monitor the
                  defendant's compliance with probation or supervised release and treatment conditions.

              2. The defendant shall submit to a psycho-sexual evaluation by a qualified mental health professional
                 who is experienced in evaluating sexual offenders and who is approved by the U.S. Probat,ion
                 Officer.
_/:   ;·


              3. The defendant shall participate in a sex offender treatment program as directed by the U.S. Probation
                 Officer, and the defendant shall comply with and abide by all the rules, requirements, and conditions
                 of the treatment program until discharged. The defendant shall take medication as prescribed by the
                 treatment provider.

           Except as herein modified, the judgment shall remain in full force and effect.




                         Case 2:19-cr-00003-D Document 46 Filed 08/18/20 Page 1 of 2
Travis Dwayne Harrell
Docket No. 2:19-CR-3-lD
Petition For Action
Page2


Reviewed and approved,                                       I declare under penalty of perjury that the foregoing
                                                             is true and correct.


Isl Maurice J. Foy                                           Isl Jonathan A. Holmes
Maurice J. Foy                                               Jonathan A. Holmes
Supervising U.S. Probation Officer                           U.S. Probation Officer
                                                             310 New Bern A venue, Room 610
                                                             Raleigh, NC 27601-1441
                                                             Phone:9196104087
                                                             Executed On: August 14, 2020
                                            '
                                            ORDER OF THE COURT

Considered and ordered this       l8     day of _ _&~•'-'liJJF-\J.,,.__.$....,,,t..___ _, 2020, and ordered filed and
made a part of the records in the above case.              u

Jame C. Dever III
U.S. District Judge




                Case 2:19-cr-00003-D Document 46 Filed 08/18/20 Page 2 of 2
